DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4, 6-13, 15, 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,722,692 in view of Allex et al. (US 2010/0234875A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the hoop fiber being embedded in a resin. In the same field of endeavor, medical balloons, Allex teaches a balloon including a base layer (20), a hoop fiber layer (33) that is wound over the base layer, at least one longitudinal fiber layer (32) extending over the hoop fiber layer that is substantially perpendicular to the hoop fiber layer [0031-0033]. The hoop fiber layer is embedded in a layer of adhesive (resin; 36) to adhere the hoop fiber layer to the base layer and adhering the longitudinal fiber layer to the hoop fiber layer [0031, 0032]. The hoop fiber includes a plurality of winds and the longitudinal fiber layer overlies each of the plurality of winds [0031, 0033]. An outer layer (40) is disposed over the longitudinal fiber layer [0045]. A radiopaque layer may be included within the balloon wherein radiopaque material may be admixed within the fibers of a fiber layer [0054-0056]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have embedded the fibers of U.S. Patent No. 10,722,692 within a resin, as taught by Allex et al., for the predictable result of securing the layers to the base layer of the balloon. 
Claims of instant application (16/902797)
Corresponding claims of Pat. No. 10,722,692
1,12, 6, 8, 10, 11, 15
1
4
2
3, 13
3
9, 16
5


Claim(s) 1, 12, (4,5,14) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,722,692 in view of Allex et al. (US 2010/0234875A1), as applied above, and further in view of Davies, JR. et al. (US 2006/0085023A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the hoop fiber being embedded in a resin. In the same field of endeavor, medical balloons, Davies, JR. et al. teaches a balloon having a base layer (100) and outer layer (18) formed of polymer film [0051, 0083]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the outer layer of the balloon of U.S. Patent No. 10,722,692 and Allex et al. with an outer layer formed of a polymer film, as taught by Davies, JR. et al., as this modification involves the simple substitution of one outer layer for another for the predictable result of providing a protective layer to the medical balloon [0083].
Claims of instant application (16/902797)
Corresponding claims of Pat. No. 10,722,692
1, 4, 5, 12, 14
1


Claim(s) 1, 6, 7, 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,722,692 in view of Allex et al. (US 2010/0234875A1), as applied above, and further in view of Tilson et al. (US 2009/0306589A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the hoop fiber being embedded in a resin. In the same field of endeavor, medical balloon, Tilson et al. teaches a balloon that includes a radiopaque foil layer [0346]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the balloon of U.S. Patent No. 10,722,692 and Allex et al. with a radiopaque foil layer, as taught by Tilson et al., to provide means to fluoroscopically view the balloon and its location.
Claims of instant application (16/902797)
Corresponding claims of Pat. No. 10,722,692
1, 6, 7, 12
1


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 2, 4, 6, 8-12, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 102€ as being anticipated by Allex et al. (US 2010/0234875A1, “Allex”).
Regarding claim(s) 1, 2, 4 and 12, Allex discloses a medical balloon including a base layer (20). A hoop fiber (first fiber) of a hoop fiber layer (33) is wound over the base layer circumferentially. The hoop fiber is embedded in a resin, wherein the resin is an adhesive (36) that sandwiches the hoop fiber between the base layer and a longitudinal fiber layer (32; [0031-0032]). At least one longitudinal fiber (at least one second fiber) forms the longitudinal fiber layer and extends over the hoop fiber [0031-0033]. The hoop fiber and the at least one longitudinal fiber are not woven together. The at least one longitudinal fiber extends over at least two adjacent winds of the first fiber in a direction parallel to the longitudinal axis [0031-0033]. The hoop fiber and the longitudinal fiber form a substantially perpendicular intersection [0033]. An outer layer (40) is disposed above or over the longitudinal fiber layer (second fiber; [0045]). 
Regarding claim(s) 6 and 8, Allex discloses that the balloon includes a radiopaque layer that may be a fiber that is admixed with radiopaque material, thus forming a radiopaque fiber [0051-0056].
Regarding claim(s) 9 and 16, Allex discloses that the hoop fiber includes a plurality of winds and the longitudinal fiber overlies each of the plurality of winds [0031-0033; Fig. 3].
Regarding claim(s) 10, 11 and 15, Allex discloses that the resin includes an adhesive that adheres the hoop fiber to the base layer [0031], wherein the adhesive is between the base layer and the outer layer (40). The adhesive adheres the longitudinal fiber to the hoop fiber [0031-0032; Fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3, 5, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allex in view of Davies, JR. et al. (US 2006/0085023A1, “Davies”).
Regarding claim(s) 3, 5, 13 and 14, Allex discloses that the base layer if formed of a polymer [0029] but does not disclose that the base layer includes polymer film. 
In the same field of endeavor, medical balloons, Davies teaches a base layer (100) formed of a polymer film [0051]. An outer layer (16) is formed of a polymer film [0083]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the polymer material of the base layer of Allex with the polymer film, as taught by Davies, as this modification involves the simple substitution of one polymer material for another for the predictable result of providing a compliant wall thickness having high strength. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the polymer material of the outer layer of Allex with the polymer film, as taught by Davies, as this modification involves the simple substitution of one polymer material for another for the predictable result of providing protective layer [0083].
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allex in view of Tilson (US 2009/0299401A1).
Regarding claim(s) 7, Allex does not disclose that the radiopaque layer is a foil.
In the same field of endeavor, medical balloons, Tilson teaches a balloon including a radiopaque foil layer [0346]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the radiopaque layer of Allex with the radiopaque foil, as taught by Tilson, as this modification involves the simples substitution of one radiopaque material for another for the predictable result of providing means to fluoroscopically view the balloon and its location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Davies, JR. et al. (US 2011/0082489A1) discloses a medical balloon including a hoop fiber layer and further states that additional polymer layers may be added over the hoop fiber layer such as longitudinally extending fibers [0042 of publication; 0037 of provisional]. Pepper et al. (US 8,900,215) discloses a medical balloon having hoop fiber and longitudinal fiber layers with adhesives  used to secure the layers. Davies et al. (US 2008/0183132A1), Weng et al. (US 2009/0038752A1), Beckham (US 2004/0082965A1) and Pepper et al. (US 2009/0043254A1) disclose medical balloons that include hoop fiber layers and longitudinal fiber layers. However, the hoop fiber layer is wound over the longitudinal fiber layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771